DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1 and 15 are objected to because of the following informalities: “at last” recites in claims 1 and 15 is mistyped.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The specification does not teach “creating a set of layers from the set of masks and merging each layer of the set of layers into the output image” as cites in claim 14. 
For examination purpose, the mask created (for each image) is interpreted as represent mask layer.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer et al. (US 20190197670 A1) in view of Bellows et al. (US 20190035125 A1).

Regarding claim 1, Ferrer teaches a computer-implemented method (Ferrer, Fig. 11, computer system comprising a memory coupled to a processor) for training a conditional generative adversarial network to predict boundaries of objects (Ferrer, Fig. 2), the method comprising: training a conditional generative adversarial network (Ferrer, Fig. 2) comprising a generative model (Ferrer, Fig. 2, Generator 205) and a discriminative model (Ferrer, Fig. 2, Discriminator 210) by: providing, to the discriminative model, a stream of images comprising the set of training images and a fake image generated by the generative model (Ferrer, Figs. 2, 4 and Pars. 27-28, fake image 235/435 and real image 230/430), wherein the fake image is randomly generated (Ferrer, Pars. 18, 21, Generator generates fake image on the fly (i.e. randomly)); and updating one or more parameters of the generative model or the discriminative model such that a loss function is minimized (Ferrer, Fig. 5 and Par. 31, parameters of the Generator are updated with the goal of minimizing the reconstruction loss).
(Ferrer, Par. 36).
However, the combination of Ferrer does not specifically teach the method further comprising: determining a reference boundary for an object within an image; and creating, from the image, a set of training images, by applying a different randomly- generated mask to the reference boundary such that the mask obscures at last a part of the reference boundary.
Bellows teaches the system (Bellows, Fig. 1) comprising:  for each real scene image, detecting edges of objects of the real scene image include identifying outlines of the objects that each of the foreground objects 416, 418 and the background objects 420 have a bounding box (i.e. reference boundary for an object within an image) (Bellows, Fig. 4A and Pars. 34, 54-55); and output a stream of mixed reality scene images to a display 104 (i.e. creating, from the image, a set of training images) by utilize the blending value pixel mask including foreground pixel areas 422 and background pixel areas 424 (i.e. applying different randomly- generated mask) to extract foreground pixels (i.e. the mask obscures the background objects by the background pixel areas 424) (Bellows, Fig. 4A and Pars. 56-59).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Bellows into Ferrer for identifying object.

Regarding claim 2, the combination of Ferrer and Bellows teaches previous claim.  The combination further teaches the computer-implemented method of claim 1, further comprising: identifying, using the conditional generative adversarial network, a set of boundaries between objects (detecting edges of objects of the real scene image include identifying outlines of the objects that each of the foreground objects 416, 418 and the background objects 420 have a bounding box (i.e. set of boundaries between objects) (Bellows, Fig. 4A and Pars. 54-55)) in an additional image (repetitive training (Bellows, Par. 30) & repeat the previous steps using another training sample (Ferrer, Fig. 5 and Par. 31); and displaying the set of boundaries on a device (Bellows, background objects 420 (i.e. set of boundaries between objects) are display as shown on Fig. 4D-E)).

Regarding claim 4, the combination of Ferrer and Bellows teaches previous claim.   The combination further teaches the computer-implemented method of claim 1, wherein the discriminative model identifies that the fake image is not authentic and wherein updating the one or more parameters is not based on the fake image (Ferrer, Fig. 7 and Pars. 38-40).

. Regarding claim 15, non-transitory computer-readable storage medium of claim 15 is performed by the method of claim 1.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claim 1 (method) for the non-transitory computer-readable storage medium claim 15.

. Regarding claim 17, non-transitory computer-readable storage medium of claim 17 is performed by the method of claim 4.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the non-transitory computer-readable storage medium claim 17.



s 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer et al. (US 20190197670 A1) in view of Bellows et al. (US 20190035125 A1) and in further view of Endoh et al. (US 20200134313 A1).

Regarding claim 3, the combination of Ferrer and Bellows teaches previous claim.   The combination further teaches the computer-implemented method of claim 1, wherein the training further comprises, for each image in the stream of images: calculating the loss function based on a difference between the boundary and the reference boundary (Endoh, Pars. 27-29, computed “loss” based on a comparison between the encoded representation of the “fake” eyes 480 (boundary) and the encoded representation of the “real” eyes 485 (reference boundary)).
However, the combination does not explicitly teach receiving, from the discriminative model, an identification of a boundary in the image.
Endoh teaches learned model is, for example, a collection of learning parameters of predictors (i.e. discrimative model) that correspond to individual objects, which “object number” is an identifier for identifying an object (i.e. boundary) (Endoh, Fig. 5 and Pars. 44-46).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Endoh into the combination of Ferrer and Bellows for identifying object.

. Regarding claim 16, non-transitory computer-readable storage medium of claim 16 is performed by the method of claim 3.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claim 3 (method) for the non-transitory computer-readable storage medium claim 16.




Claims 5-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer et al. (US 20190197670 A1) in view of Bellows et al. (US 20190035125 A1) and in further view of Filatov et al. (US 8311296 B2).

Regarding claim 5, the combination of Ferrer and Bellows teaches previous claim.  The combination further teaches the computer-implemented method of claim 1, further comprising: accessing an additional image (repeat the previous steps using another training sample (Ferrer, Fig. 5 and Par. 31) comprising a first object and a second object (for each real scene image, detecting edges of objects of the real scene image include identifying outlines of the objects that each of the foreground objects 416, 418 (i.e. first object and a second object) and the background objects 420 have a bounding box (i.e. a reference boundary for an object within an image) (Bellows, Fig. 4A and Pars. 34, 54-55); identifying a boundary for the first object and the second object (detecting (i.e. identifying) edges of objects of the real scene image include identifying outlines of the objects that each of the foreground objects 416, 418 (i.e. first object and a second object) and the background objects 420 have a bounding box (i.e. a reference boundary for an object within an image) (Bellows, Fig. 4A and Pars. 34, 54-55) by: providing the object to the conditional generative adversarial network (Bellows, Fig. 1 and Par. 34, CNN processor receives the real images as real image data & Ferrer, Fig. 2 and Pars. 21-25, training image 230 with feature of interest/object is provided to the Generator 205); receiving, from the conditional generative adversarial network, a completed boundary for the object (Bellows, Fig. 1 and Pars. 34-35, 68, classify the objects of the real image, provide bounding boxes for the objects, and provide positions (e.g., as defined by an object's center) of the objects, and the CNN processor 106 generate and output object classification and position data indicative of identified objects' classification and positions to processor 108 & & Ferrer, Fig. 2 and Pars. 21-25, Generator 205 generates features of interest (i.e. boundary for the object), determining a set of masks, wherein each mask represents a region of the image (creating a pixel mask (Bellows, Fig. 1 and Par. 35), wherein the value pixel mask including foreground pixel areas 422 and background pixel areas 424) (Bellows, Fig. 4A and Pars. 56-59) (Bellows, Fig. 4A and Pars. 56-57, filled-in objects which correlate to foreground-classified objects and filled-in objects which correlate to background-classified objects); and creating an output image by merging each of the updated set of masks into an output image (Bellows, Fig. 4A, blending (i.e. merging) and Par. 59).
However, the combination of Ferrer and Bellows does not explicitly teach the region of the image defined by an intersection of the boundary of the first object and the boundary of the second object.
Filatov teaches the region of the image 300/500/700 is calculated/computed (i.e. defined) by an intersection 310/506/708 of the two identified/selected areas of interest 302/502/704 (i.e. the boundary of the first object) and 304/504/706 (i.e. the boundary of the second object) (Filatov, Figs. 4-7 and Col. 8 Line 45-Col. 9 Line 5).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Filatov into the combination of Ferrer and Bellows for detect every object of interest in the image.

Regarding claims 6-7, method of claims 6-7 are performed by the method of claim 5.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claim 5 (method) for the method claims 6-7.

. Regarding claim 8, system of claim 8 is performed by the method of claims 1 and 5.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claims 1 and 5 (method) for the system claim 8.

Regarding claims 9-10, system of claims 9-10 are performed by the method of claim 2.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claim 2 (method) for the system claims 9-10.

Regarding claim 11, system of claim 11 is performed by the method of claim 4.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the method claim 11.

Regarding claim 12, the combination of Ferrer, Bellows and Filatov teaches previous claim.  The combination further teaches the system of claim 8, the operations further comprising: receiving a selection of a target object (Bellows, Fig. 6 and Par. 67-68, select a particular filled-in object); determining a set of masks (for each real scene image, detecting edges of objects of the real scene image include identifying outlines of the objects that each of the foreground objects 416, 418 (i.e. first object and a second object) and the background objects 420 have a bounding box (i.e. a reference boundary for an object within an image) (Bellows, Fig. 4A and Pars. 34, 54-55), wherein each mask corresponds to a portion of an object of the plurality of objects ((creating a pixel mask (Bellows, Fig. 1 and Par. 35), wherein the value pixel mask including foreground pixel areas 422 and background pixel areas 424) (Bellows, Fig. 4A and Pars. 56-59)) and is defined by an intersection of a completed boundary of the object and a completed boundary of the target object (an intersection 310/506/708 of (Filatov, Figs. 4-7 and Col. 8 Line 45-Col. 9 Line 5);23 US2008 11817340 1Docket No. 058083/1212130 (P8272-US-Divl)PATENTupdating each mask in the set of masks by separately performing content filling on a portion of the object (Bellows, Fig. 4A and Pars. 56-57, filled-in objects which correlate to foreground-classified objects and filled-in objects which correlate to background-classified objects); and creating an output image by merging each of the masks with their corresponding objects (Bellows, Fig. 4A, blending (i.e. merging) and Par. 59).

Regarding claim 13, system of claim 13 is performed by the system of claim 12.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claim 13 (system) for the system claim 12.

. Regarding claim 18, non-transitory computer-readable storage medium of claim 18 is performed by the method of claim 5.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claim 5 (method) for the non-transitory computer-readable storage medium claim 18.

. Regarding claims 19-20, non-transitory computer-readable storage medium of claims 19-20 are performed by the method of claim 5.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claim 5 (method) for the non-transitory computer-readable storage medium claims 19-20.



14 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrer et al. (US 20190197670 A1) in view of Bellows et al. (US 20190035125 A1) and in further view of Filatov et al. (US 8311296 B2) and further in further view of Cassidy et al. (US 20090316213 A1).

Regarding claim 14, the combination of Ferrer, Bellows and Filatov teaches previous claim.  The combination further teaches the system of claim 12, wherein creating the output image comprises creating a((creating a pixel mask (Bellows, Fig. 1 and Par. 35), wherein the value pixel mask including foreground pixel areas 422 and background pixel areas 424) (Bellows, Fig. 4A and Pars. 56-59)) and merging each mask (Bellows, Fig. 4A, blending (i.e. merging) and Par. 59)).
However, the combination does not specifically teach the mask created is mask layer.
Cassidy teaches generate a mask represents as mask layer (Cassidy, Fig. 3 and Par. 38).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Cassidy into the combination of Ferrer, Bellows and Filatov for preventing the identified pixels from being visible when the image data is output.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirano et al. US 20190066304 A1
Bogdanovych et al. US 10402689 B1 
Budman et al. US 20180279943 A1
Bharath et al. (US 20100226533 A1)
Yu et al. US 8983179 B1
Grbic et al. US 20190021677 A1
Xue et al. US 20190180443 A1
Freeman et al. US 20190122404 A1
Panda et al. US 20190287234 A1
Banerjee et al. US 20200301013 A1
Brownlee et al. US 20200211231 A1 
Lin et al. US 20170287137 A1
Lee et al. US 20200143171 A1
Bhaskar et al. US 20170200265 A1
Zhang US 20220036108 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        3/29/2022